Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group A, claims 1-4, in the reply filed on 14 Nov. 2022 is acknowledged. 
Applicant traverses the assertion that groups A-E lack a special technical feature in view of the teachings of Kochiyama.
However, applicant did not present a special technical feature common to groups A-E that is not taught by Kochiyama.
Applicant argues that the claimed surface roughness properties would not be inherent to the disclosure of Kochiyama.
However, given that Kochiyama teaches a three-layer polyimide film with each polyimide layer composed of the same polyimide composition as claimed for each layer, it is the examiner’s position that the maximum height roughness values at the two polyimide-polyimide interfaces would inherently have the same maximum height roughness values at the two polyimide-polyimide interfaces as the claimed invention, and therefore, would fall within the claimed ranges for maximum height roughness values at the two polyimide-polyimide interfaces absent evidence to the contrary.
Given that applicant has not persuasively pointed out any errors in the restriction requirement, it is the examiner’s position that the requirement remains proper and is therefore maintained.  The requirement is therefore made FINAL.
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made with traverse in the reply filed on 14 Nov. 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a “maximum height roughness” in lines 8 and 9.  The scope of the claims is confusing since it is not clear what type of roughness is encompassed by these phrases or what method protocol was used to measure the maximum height roughness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kochiyama et al. (US Patent Application 2014/0023847 A1, published 23 Jan. 2014, hereinafter Kochiyama).
Regarding claims 1-4, Kochiyama teaches a polyimide film with three polyimide layers (Abstract and Figure 1), comprising thermal fusion bondable layers (Items 12b and 12b) and a heat-resistant polyimide layer (Item 12a) (paragraph 0027 and Figure 2, reproduced below).  Kochiyama teaches the middle polyimide layer is a product of pyromellitic dianhydride and m-tolidine (paragraphs 0072-0074), and the three-layer film is produced via coextrusion-flow-casting film method (paragraphs 0093 and 0094).  Kochiyama teaches that the two surface layers (Items 12b) may exhibit fusion bondability (paragraph 0028) and his fusion bondable polyimide layers are composed of pyromellitic anhydride and 2,2-bis[4-(4-aminophenoxy)phenyl]propane (paragraphs 0063-0065); therefore, Kochiyama teaches embodiments in which the two 12b layers have the same composition.  Kochiyama teaches that the two 12b layers have preferably almost equal thickness (paragraph 0032).


    PNG
    media_image1.png
    433
    932
    media_image1.png
    Greyscale

Kochiyama does not disclose the surface roughness at the two polyimide-polyimide interfaces.
However, given that Kochiyama teaches a three-layer polyimide film with each polyimide layer composed of the same polyimide composition as claimed for each layer, and the three-layer film is produced via the same method as the claimed invention, it is the examiner’s position that the maximum height roughness values at the two polyimide-polyimide interfaces would inherently have the same maximum height roughness values at the two polyimide-polyimide interfaces as the claimed invention, and therefore, would fall within the claimed ranges for maximum height roughness values at the two polyimide-polyimide interfaces.
In light of the overlap between the film and that disclosed by Kochiyama, it would have been obvious to one of ordinary skill in the art to use a film that is both disclosed by Kochiyama and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 

Claims 1-4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kochiyama et al. (US Patent Application 2014/0023847 A1, published 23 Jan. 2014, hereinafter Kochiyama) in view of Sugimoto et al. (JP H06/210794 A, published 02 Aug. 1994, hereinafter Sugimoto).
Regarding claims 1-4, Kochiyama teaches a polyimide film with three polyimide layers (Abstract and Figure 1), comprising layers thermal fusion bondable layers (Items 12b and 12b) and a heat-resistant polyimide layer (Item 12a) (paragraph 0027 and Figure 2, reproduced below).  Kochiyama teaches the middle polyimide layer is a product of pyrometallic dianhydride and m-tolidine (paragraphs 0072-0074), and the three-layer film is produced via coextrusion-flow-casting film method (paragraphs 0093 and 0094).  Kochiyama teaches that the two surface layers (Items 12b) may exhibit fusion bondability (paragraph 0028) and his fusion bondable polyimide layers are composed of pyromellitic anhydride and 2,2-bis[4-(4-aminophenoxy)phenyl]propane (paragraphs 0063-0065); therefore, Kochiyama teaches embodiments in which the two 12b layers have the same composition.  Kochiyama teaches that the two 12b layers have preferably almost equal thickness (paragraph 0032).
Kochiyama does not disclose the surface roughness at the two polyimide-polyimide interfaces.
Sugimoto teaches that the joint surface of a polyimide film substrate (matrix layer) and an intermediate polyimide layer (first or second adhesive layer) has a surface roughness Ra value of 0.02 to 0.2 [Symbol font/0x6D]m (paragraph 0013).
It is the examiner’s position that one of ordinary skill in the art would recognize that a surface roughness Ra value of 0.02 [Symbol font/0x6D]m would correspond to having a maximum height roughness at the interface of 1.0 [Symbol font/0x6D]m or less in a co-extruded polymer film; that is, the maximum height roughness would necessarily be less than 50 times the average surface roughness Ra in a co-extruded polymer film.
Given that Kochiyama and Sugimoto are drawn to multi-layer polyimide films bonded to a metal layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interface roughness values taught by Sugimoto in forming the multilayer polyimide film of Kochiyama.  Since Kochiyama and Sugimoto are both drawn to multi-layer polyimide films bonded to a metal layer, one of ordinary skill in the art would have a reasonable expectation of success in using the interface roughness values taught by Sugimoto in forming the multilayer polyimide film of Kochiyama.  Further, Sugimoto teaches Sugimoto teaches that if the roughness Ra value is less than 0.02 [Symbol font/0x6D]m, the joint strength between the film substrate (matrix layer) and the intermediate layer (first or second adhesive layer) will be insufficient, and if the Ra value is more than 0.2 [Symbol font/0x6D]m, the flatness of the metal film may be impaired (paragraph 0014).

Claims 1-4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kochiyama et al. (US Patent Application 2014/0023847 A1, published 23 Jan. 2014, hereinafter Kochiyama) in view of Uchiyama and Okui (JP 2018/059060 A, published 12 Apr. 2018, hereinafter Uchiyama) and evidence provided by Mitutoyo (“Quick guide to surface roughness measurement,” Bulletin No. 2229, published Dec. 2016, hereinafter Mitutoyo).
Regarding claims 1-4, Kochiyama teaches a polyimide film with three polyimide layers (Abstract and Figure 1), comprising layers thermal fusion bondable layers (Items 12b and 12b) and a heat-resistant polyimide layer (Item 12a) (paragraph 0027 and Figure 2, reproduced below).  Kochiyama teaches the middle polyimide layer is a product of pyrometallic dianhydride and m-tolidine (paragraphs 0072-0074), and the three-layer film is produced via coextrusion-flow-casting film method (paragraphs 0093 and 0094).  Kochiyama teaches that the two surface layers (Items 12b) may exhibit fusion bondability (paragraph 0028) and his fusion bondable polyimide layers are composed of pyromellitic anhydride and 2,2-bis[4-(4-aminophenoxy)phenyl]propane (paragraphs 0063-0065); therefore, Kochiyama teaches embodiments in which the two 12b layers have the same composition.  Kochiyama teaches that the two 12b layers have preferably almost equal thickness (paragraph 0032).
Kochiyama does not disclose the surface roughness at the two polyimide-polyimide interfaces.
Uchiyama teaches that the surface roughness Rz of a polyimide film is preferably 0.3 to 1.2 [Symbol font/0x6D]m (paragraph 0050).
As evidenced by Mitutoyo, Rz is the mean value of the five Rzi values from the five sampling lengths Li within the evaluation length Ln, and Rzi are the greatest height of the roughness profile (page 4).
It is the examiner’s position that one of ordinary skill in the art would recognize that a surface roughness Rz value of 0.3-1.2 [Symbol font/0x6D]m would correspond to having a maximum height roughness at the interface of 1.0 [Symbol font/0x6D]m or less in a co-extruded polymer film; that is, the maximum height roughness would necessarily be less than 3 times the mean of the five greatest height values over a roughness profile.
Given that Kochiyama and Uchiyama are drawn to polyimide-thermal fusion bondable layer/adhesive layer laminates sandwiched with a metal foil (for Uchiyama, see paragraphs 0074-0075), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the roughness Rz values taught by Uchiyama in forming the multilayer polyimide film of Kochiyama.  Since Kochiyama and Uchiyama are both drawn to polyimide-thermal fusion bondable layer/adhesive layer laminates sandwiched with a metal foil, one of ordinary skill in the art would have a reasonable expectation of success in using the roughness Rz values taught by Uchiyama in forming the multilayer polyimide film of Kochiyama.  Further, Uchiyama teaches that the surface roughness Rz of a polyimide film is preferably 0.3 to 1.2 [Symbol font/0x6D]m from the viewpoint of improving adhesion to an adhesion layer (paragraph 0050).
It is the examiner’s position that the interface roughness between polyimide layers would be comparable to or less than the roughness of heat resistant polyimide film before lamination.

Claims 1-2 and 4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida and Ueshima (US Patent Application 2009/0022939 A1, published 22 Jan. 2009) in view of Uchiyama and Okui (JP 2018/059060 A, published 12 Apr. 2018, hereinafter Uchiyama) and evidence provided by TCI America (“m-Tolidine,” accessed 15 Dec. 2022, hereinafter TCI) and Mitutoyo (“Quick guide to surface roughness measurement,” Bulletin No. 2229, published Dec. 2016, hereinafter Mitutoyo)..
Regarding claims 1-2 and 4, Yanagida teaches an adhesive film comprising a highly heat-resistant polyimide film layer and thermoplastic polyimide layers on both surfaces of the highly heat-resistant polyimide layer (Abstract).  Yanagida teaches the highly heat-resistance polyimide is made from pyromellitic anhydride and 2,2’-dimethylbenzidine (paragraphs 0069 and 0070).  Yanagida teaches a single range for the thicknesses of the thermoplastic layers (adhesive layers) (paragraph 0024), and Yanagida does not distinguish between the two layers in his disclosure; therefore, it is the examiner’s position that these two layers have approximately the same thickness.
As evidence by TCI, 2,2’-dimethylbenzidine is a synonym for m-tolidine (page 1).
Yanagida does not disclose the surface roughness of heat resistant polyimide layer.
Uchiyama teaches that the surface roughness Rz of a polyimide film is preferably 0.3 to 1.2 [Symbol font/0x6D]m (paragraph 0050).
As evidenced by Mitutoyo, Rz is the mean value of the five Rzi values from the five sampling lengths Li within the evaluation length Ln, and Rzi are the greatest height of the roughness profile (page 4).
It is the examiner’s position that one of ordinary skill in the art would recognize that a surface roughness Rz value of 0.3-1.2 [Symbol font/0x6D]m would correspond to having a maximum height roughness at the interface of 1.0 [Symbol font/0x6D]m or less in a co-extruded polymer film; that is, the maximum height roughness would necessarily be less than 3 times the mean of the five greatest height values over a roughness profile.
Given that Yanagida and Uchiyama are drawn to polyimide-adhesive layer laminates sandwiched with a metal foil (for Uchiyama, see paragraphs 0074-0075), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the roughness Rz values taught by Uchiyama for the surface roughness of the heat-resistant polyimide layer in the multilayer polyimide film of Yanagida.  Since Yanagida and Uchiyama are both drawn to polyimide-adhesive layer laminates sandwiched with a metal foil, one of ordinary skill in the art would have a reasonable expectation of success in using the roughness Rz values taught by Uchiyama for the surface roughness of the heat resistant polyimide layer of the multilayer polyimide film of Yanagida.  Further, Uchiyama teaches that the surface roughness Rz of a polyimide film is preferably 0.3 to 1.2 [Symbol font/0x6D]m from the viewpoint of improving adhesion to an adhesion layer (paragraph 0050).
It is the examiner’s position that the interface roughness between polyimide layers would be comparable to or less than the roughness of heat resistant polyimide film before lamination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nishinaka et al. (JP 2005/219463 A, published 18 Aug. 2005) teaches a three-layer polyimide laminate with a Rz roughness of 2 [Symbol font/0x6D]m or less.  Matsuura and Asano (JP 2012/006200 A, published 12 Jan. 2012) teaches a three-layer polyimide laminate.  Kasumi and Matsumura (US Patent Application 2009/0252957 A1, published 08 Oct. 2009) teaches a three-layer polyimide laminate for bonding to metal foils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787